Exhibit 10.1
DIRECTV
EXECUTIVE SEVERANCE PLAN DOCUMENT
AND
SUMMARY PLAN DESCRIPTION


DIRECTV, a Delaware corporation (“DIRECTV”), has adopted the DIRECTV Executive
Severance Plan and Summary Plan Description (the “Plan”) for the benefit of
certain Participant employees of DIRECTV and its subsidiaries and affiliates
(hereinafter referred to as the “Company” or “DTV”) as well as any successor
company to DIRECTV, on the terms and conditions hereinafter stated.
Participation in this Plan is generally intended to be limited to those
executive employees designated as eligible for the Plan by either the
Compensation Committee or the Chief Executive Officer.
The Plan shall be effective on the Effective Date. This Plan supersedes, solely
for the Participant, any prior severance plans, policies, guidelines,
arrangements, agreements, letters and/or other communication, whether formal or
informal, written or oral sponsored by the Company and/or entered into by any
representative of the Company (collectively, all of those “Other Severance
Arrangements”). This Plan represents exclusive severance benefits provided to
Participants and such individuals shall not be eligible for any other benefits
provided in Other Severance Arrangements.
The Plan is not intended to be an "employee pension benefit plan" or "pension
plan" within the meaning of Section 3(2) of ERISA. Rather, this Plan is intended
to be a "welfare benefit plan" within the meaning of Section 3(1) of ERISA and
to meet the descriptive requirements of a plan constituting a "severance pay
plan" within the meaning of regulations published by the Secretary of Labor at
Title 29, Code of Federal Regulations, Section 2510.3-2(b). Accordingly, any
benefits paid by the Plan are not deferred compensation for purposes of ERISA
and no Participant shall have a vested right to such benefits. To the extent
applicable, it is intended that portions of this Plan either comply with or be
exempt from the provisions of Code Section 409A. This Plan shall be administered
in a manner consistent with this intent and any provision that would cause this
Plan to fail to either constitute a welfare benefit plan under ERISA or comply
with or be exempt from Code Section 409A, as the case may be, shall have no
force and effect.
I.
DEFINITIONS

A.
“Base Salary” shall mean a Participant’s then current base salary exclusive of
any bonus payments or additional payments under any benefit plan sponsored by
the Company, including but not limited to, any ERISA plans, stock plans,
incentive and deferred compensation plans, insurance coverage or medical
benefits and without regard to any salary deferrals under the Company’s benefit
or deferred compensation plans or programs.

B.
“Board of Directors” shall mean the board of directors of DIRECTV.


--------------------------------------------------------------------------------


C.
“Cause” shall mean: (1) a Participant’s conviction of, or pleading guilty or
nolo contendere to, a felony; (2) a Participant’s engagement in conduct that
constitutes continued willful neglect or willful misconduct in carrying out the
Participant’s duties, resulting, in either case, in economic harm to or damage
to the reputation of the Company; or (3) a Participant’s breach of any material
Company policy or regulation, which breach is not substantially cured within
fifteen days after written notice to the Participant specifying such breach.

D.
“Change in Control” shall mean the occurrence of any of the following events:
(1) a change in ownership of DIRECTV in which any one person, or more than one
person acting in a group, acquires ownership of stock of DIRECTV that, together
with stock held by such person or group, constitutes greater than 50% of the
total fair market value or total voting power of the stock of DIRECTV; (2) a
change in effective control of DIRECTV whereby any one person, or more than one
person acting in a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of DIRECTV possessing 30 percent or more of the total voting
power of the stock of DIRECTV, unless the members of the Board of Directors
prior to the acquisition continue to constitute at least 75% of the members of
the Board of Directors after such acquisition; or (3) a change in ownership of a
substantial portion of DIRECTV’s assets, which occurs on the date any one
person, or more than one person acting in a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets of DIRECTV that have a total gross fair market
value greater than 50% of the total gross fair value of the assets of DIRECTV
immediately before such acquisition.

E.
“Chief Executive Officer” shall mean the Chief Executive Officer of DIRECTV.

F.
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1986,
as amended, and the rules and regulations promulgated thereunder.

G.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

H.
“Compensation Committee” shall mean the Compensation Committee appointed by
DIRECTV’s Board of Directors.

I.
“Disability” shall mean a Participant’s inability to substantially perform his
or her duties and responsibilities for a period of 120 consecutive days.

J.
“Effective Date” shall mean the date, after January 1, 2012, on which the
Compensation Committee, acting through its Chairman, shall have approved the
definitive terms of this Plan.


--------------------------------------------------------------------------------


K.
“Effective Termination” shall mean the occurrence of any of the following
without a Participant’s consent: (1) a material reduction in either the
Participant’s aggregate annual cash compensation opportunity (Base Salary plus
bonus opportunity) or his or her aggregate total direct compensation opportunity
(Base Salary, bonus opportunity, plus equity compensation opportunity); however,
a material reduction, as set forth above, will not have occurred with respect to
a Participant if such reduction is made with respect to all Plan Participants;
(2) the Company’s (i) termination of the Plan in whole or in part (with regard
to all Participants); or (ii) amendment of the Plan resulting in a material
adverse change in the rights or benefits of all Plan Participants; provided,
however, that (x) neither occurrence under (i) nor (ii) shall be an “Effective
Termination” if adversely affected Participants receive no less than twelve (12)
months’ notice of such termination or amendment; and (y) in no event shall any
such notice under (x) be effective respecting any Participant upon any such
amendment, partial termination or complete termination of the Plan made in
contravention of the second sentence of Article VII (relating to a Change in
Control); (3) a Participant’s removal from eligibility under the Plan in
accordance with Article II or any amendment of the Plan resulting in a material
adverse change in the rights or benefits of such Participant; provided, however,
that an Effective Termination resulting under this subsection (3) shall not be
effective unless and until the date the Participant ceases to participate in the
Plan or the effective date of such adverse amendment, as applicable; (4) the
assignment to the Participant by the Company of duties inconsistent with, or the
material reduction of the titles, powers, duties and functions associated with,
such Participant’s position, titles or offices; or (5) a transfer of the
Participant’s principal place of employment by more than 50 miles, provided such
transfer lengthens the Participant’s commute by at least 10 miles one-way;
provided that any of the events described in clauses (1) - (5) above shall
constitute an Effective Termination only if the Company fails to cure such event
within 30 days after receipt from the Participant of written notice of the event
which constitutes an Effective Termination; and provided further, that such
Participant shall cease to have a right to terminate due to Effective
Termination on the 60th day following the later of the occurrence of the event
(or the effective date in the case of subsection (3) above) or the Participant’s
knowledge thereof, unless the Participant has given the Company notice thereof
prior to such date.

L.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

M.
“Participant” shall mean an individual who satisfies the Plan eligibility
requirements described in Article II of the Plan.

N.
“Pension Plan” shall mean the DIRECTV Pension Plan.

O.
“Plan Administrator” and “Plan Sponsor” shall mean DIRECTV.


--------------------------------------------------------------------------------


P.
“Target Bonus” shall mean a Participant’s annual target bonus percentage, set
for each calendar year by the Chief Executive Officer of the Company or, for
elected officers, by the Compensation Committee, multiplied by the Participant’s
then current Base Salary.

II.
ELIGIBILITY

An employee of the Company shall be a Participant in the Plan following the
employee’s designation as a Participant by the Compensation Committee or the
Chief Executive Officer; provided that (A) as a condition of participation in
the Plan, the Participant must execute and submit the acknowledgment and
agreement to the terms of the Plan substantially as set forth in Exhibit A
hereto, thereby agreeing to be bound by all of the terms and conditions of the
Plan, except as set forth in such acknowledgment and agreement; and (B) the
Compensation Committee must consent to the participation of elected officers of
the Company to the extent designated by the Chief Executive Officer.
Notwithstanding the foregoing, and except within the two (2) years following a
Change in Control, a Participant shall cease to participate in the Plan
following written notice delivered to the Participant of the Chief Executive
Officer’s determination (as approved by the Compensation Committee with respect
to elected officers) that such Participant shall cease to be a Participant for
the succeeding calendar year, provided that such notice must be delivered no
later than the October 31 immediately preceding the first calendar year for
which participation shall cease.
III.
PAYMENTS UPON TERMINATION/SEVERANCE

A.
Termination Due to Death. If the Participant’s employment is terminated due to
the Participant’s death, in addition to payments required by law, such
Participant’s successors in interest shall be entitled to the payment of: (1)
the Participant’s Target Bonus for the year in which the Participant’s
termination occurred, pro-rated for the months of service up to and including
the month of termination; (2) the Participant’s equity compensation pursuant to
any applicable DIRECTV stock plan; and (3) any additional benefits in accordance
with the terms and conditions of the applicable plans and programs of the
Company.

B.
Termination Due to Disability. If the Participant’s employment is terminated due
to the Participant’s Disability, in addition to payments required by law, such
Participant shall be entitled to the payment of: (1) the Participant’s Target
Bonus for the year in which the Participant’s termination occurred, pro-rated
for the months of service up to and including the month of termination; (2) the
Participant’s equity compensation pursuant to any applicable DIRECTV stock plan;
(3) any additional benefits in accordance with the terms and conditions of the
applicable plans and programs of the Company; and (4) monthly reimbursement of
an amount equal to the Participant’s incurred COBRA medical premium for the
Participant and his or her eligible dependents who are currently covered under
the medical plan for a period ending on the earlier of: (a) twelve


--------------------------------------------------------------------------------


(12) months after the Participant’s termination; and (b) the date the
Participant and his or her eligible dependents become ineligible for COBRA. For
purposes of clarification, reimbursement for dental and vision coverage is not
included in the Plan.
C.
Termination Without Cause and Effective Termination. If the Company terminates a
Participant’s employment without Cause or a Participant terminates his or her
employment due to an Effective Termination, in either case whether or not
related to a Change in Control, then, in addition to payments required by law,
such Participant shall be entitled to the following payments and benefits from
the Company: (1) a bonus for the year in which the Participant’s termination
occurred, pro-rated for the months of service up to and including the month of
termination and based on actual performance for the year, payable concurrently
with bonus payments to other employees under the bonus plan, which is subject to
Company performance and the other terms and conditions of the applicable bonus
awards; (2) a severance payment in an amount equal to one hundred percent (100%)
of the sum of the Participant’s then current Base Salary and Target Bonus; (3)
vesting of equity awards as if the Participant had remained employed through the
end of the calendar year in which the Participant’s employment is terminated or,
if such employment is terminated in December of a year, for one additional
calendar year, subject to the other terms and conditions of the applicable
equity awards and pursuant to the applicable DIRECTV stock plan, including, but
not limited to, Company performance; and (4) a monthly reimbursement payment in
an amount equal to the Participant’s incurred COBRA medical premium for the
Participant and his or her eligible dependents who are currently covered under
the medical plan for a period ending on the earlier of: (a) twelve (12) months
after the Participant’s termination; (b) the date the Participant becomes
ineligible for COBRA; and (c) the date the Participant is eligible for medical
coverage through another employer. The Participant shall also be entitled to
receive such other compensation or benefits (other than any cash severance
payments, bonus or equity awards, as described above) as are provided in
accordance with the terms and conditions of any applicable plans and programs of
the Company.

D.
Voluntary Termination. If a Participant voluntarily terminates employment,
including due to a resignation that may be deemed a retirement under the
Company’s Pension Plan or any other benefit, bonus or stock plan, but excluding
termination due to Effective Termination, such Participant shall be entitled to
the payment of any earned but unpaid compensation and benefits in accordance
with applicable law and the terms and conditions of the applicable plans and
programs of the Company.

E.
Termination for Cause. If a Participant’s employment is terminated for Cause,
such Participant shall be entitled only to the payment of any earned but unpaid
compensation and benefits to the extent required by applicable law and no
further


--------------------------------------------------------------------------------


compensation or benefits shall be payable except as required by applicable law
or specifically provided under the terms and conditions of the applicable plans
and programs of the Company.
IV.
POST-TERMINATION FORBEARANCE

In addition to any severance benefits provided to a Participant under this Plan,
the Company shall pay a Participant an amount equal to one hundred percent
(100%) of the sum of his or her Base Salary and Target Bonus, measured as of the
date of such termination of employment, if: (A) the Participant’s employment
with the Company terminates pursuant to Article III, Paragraph (C) or (D) above;
and (B) for a period of one year after such termination such Participant does
not, directly or indirectly, (1) induce or attempt to induce any employee,
whether a director, manager, supervisor or non-managerial employee, of the
Company to render services to any other person, firm or corporation, or (2)
engage in any business which competes with the Company and does not directly or
indirectly own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be employed by, or connected in any
manner with any corporation, firm or business that is so engaged. For purposes
of clarification, the foregoing does not prohibit a Participant from owning less
than five percent (5%) of the outstanding common stock of any company whose
shares are publicly traded. Notwithstanding the above, if the Participant’s
employment with the Company terminates pursuant to Article III, Paragraph (D)
above, the Chief Executive Officer (with the Compensation Committee’s approval
with respect to a Participant who is an elected officer) may cancel such
Participant’s eligibility for any forbearance payment under this Article IV by
providing such Participant notice within twenty (20) business days of the
Company’s receipt of the Participant’s notice of resignation/retirement.
V.
ADDITIONAL TERMS

A.
Timing of Payment. Unless otherwise provided above, any Participant due a cash
payment under Article III will be paid in one lump sum as soon as practicable
after the Participant’s termination and, in no event, later than sixty (60) days
after the date the Participant’s employment with the Company terminated,
provided that by such date the Participant has executed and returned to the
Company a general release of claims in the form established by the Company and
any applicable revocation period for such release has expired. Any Participant
due a post-termination forbearance payment under Article IV above will receive
one lump sum to be paid within the sixty (60) day period immediately following
the one-year anniversary of the Participant’s termination of employment with the
Company, provided that by such date the Participant has executed and returned to
the Company a general release of claims in the form established by the Company
and any applicable revocation period for such release has expired.
Notwithstanding the foregoing, for the avoidance of doubt, where the applicable
sixty (60) day period for release consideration and revocation could result in a
payment under this Plan to be made in either of two calendar years, such payment


--------------------------------------------------------------------------------


shall be made in the second calendar year.
B.
Taxes. Severance and other payments under the Plan will be subject to all
required taxes and may be impacted by any legally required withholdings, such as
wage attachments, child support and bankruptcy deductions. Payments under the
Plan are not deemed “compensation” for purposes of DTV retirement plans, savings
plans, and incentive plans. Accordingly, no deductions will be taken for any of
DTV retirement and savings plans.

C.
Specified Employees. Notwithstanding anything herein to the contrary, (1) if, at
the time of a Participant’s termination of employment with the Company, such
Participant is a "specified employee" as defined in Code Section 409A, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent the imposition of any accelerated or additional tax under Code Section
409A, then the Company will defer commencement of the payment of any such
payments or benefits hereunder (without any reduction or increase in such
payments or benefits ultimately paid or provided to the Participant) until the
date that is six (6) months following such Participant’s termination of
employment with the Company (or the earliest date that is permitted under Code
Section 409A); and (2) if any other payments of money or other benefits due to
the Participant hereunder would cause the application of an accelerated or
additional tax under Code Section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Code Section 409A, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by or at the
direction of the Chief Executive Officer, or for the elected officers, the
Compensation Committee, that does not cause such an accelerated or additional
tax or result in additional cost to the Company. The Company shall consult with
its legal counsel and tax advisors in good faith regarding the implementation of
this Article V, Section (C), which shall be done only in a manner that is
reasonably acceptable to the Participant; provided, however, that neither the
Company, nor any of its employees or representatives, shall have any liability
to the Participant with respect thereto.

VI.
LEGAL FEES TO ENFORCE RIGHTS AFTER CHANGE IN CONTROL

DIRECTV is aware that upon the occurrence of a Change in Control, the Board of
Directors or a shareholder of DIRECTV or of any successor corporation might then
cause or attempt to cause DIRECTV or such successor to refuse to comply with its
obligations under the Plan and might cause or attempt to cause DIRECTV to
institute, or may institute arbitration seeking to deny Participants the
benefits intended under the Plan. In these circumstances, the purpose of the
Plan could be frustrated. Accordingly, if, following a Change in Control,
DIRECTV or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder, or, if DIRECTV or any
other person takes any action to declare the Plan void or


--------------------------------------------------------------------------------


unenforceable or institutes any arbitration or other legal action designed to
deny, diminish or to recover from any Participant the benefits intended to be
provided, then DIRECTV irrevocably authorizes such Participant, after exhaustion
of the claims procedures under Article IX herein, to retain counsel of his or
her choice at the expense of DIRECTV or its successor in interest to represent
such Participant in connection with the initiation or defense of any arbitration
or other legal action, whether by or against DIRECTV or its successor in
interest, in any jurisdiction. Such fees, if any, will be advanced by DIRECTV to
such Participant subject to reimbursement if Participant does not prevail in
such action.
VII.
TERMINATION OR AMENDMENT OF THE PLAN

Although the Plan is designed to provide severance and other benefits to
eligible employees as provided herein, the Board of Directors or the
Compensation Committee may amend or terminate the Plan in whole or in part at
any time subject to paragraph K of Article I and Article II. However, no adverse
amendment or termination of the Plan with respect to any Participant(s) shall be
effective, without such Participant’s express written consent, during the period
(i) commencing on the occurrence of a Change in Control and ending on the second
anniversary of such Change in Control or (ii) commencing prior to the occurrence
of a Change in Control when such amendment or termination is adopted, if adopted
in connection with such Change in Control or at the request or suggestion of a
third-party provided in either event that the Company and such third-party (or
affiliate thereof) enter into an agreement that would at such time reasonably be
expected to result in a Change of Control, and ending on the earlier of either
the second anniversary of the date that such Change in Control occurs or the
date that such agreement is terminated by the parties.


VIII.
GOVERNING BENEFITS

Except as specifically referenced herein, the benefits under this Plan replace
and supersede any severance benefits, vesting acceleration, or
non-competition/forbearance agreements previously established for any
Participant, whether set forth in an employment agreement, severance arrangement
or otherwise.
IX.
CLAIMS PROCEDURE

A.
Processing Claims. The processing of claims for benefits and payments under the
Plan will be carried out as quickly as possible. If an employee is not selected
for participation in the Plan or does not satisfy the conditions for eligibility
in the Plan, he or she is not entitled to benefits and/or payments under this
Plan.

B.
Decision. If an employee’s claim for benefits under this Plan is denied, the
employee will receive a written notice within ninety (90) days (in special
cases, more than 90 days may be needed and such employee will be notified in
this case):

1.
requesting additional material or information to further support the claim,


--------------------------------------------------------------------------------


and the reasons why these are necessary,
2.
setting forth specific reasons as to why the claim was denied,

3.
setting forth clear reference to the Plan provisions upon which the denial is
based, and

4.
providing notice of the employee’s right to have the denial reviewed as
explained below.

C.
Request for Review of Denial of Benefits. The employee or his or her authorized
representative may request a review of his or her claim by giving written notice
to the Plan Administrator. Each employee has the right to have representation,
review pertinent documents, and present written issues and comments.

An employee’s request must be made not later than 60 days after he or she
receives the notice of denial. If an employee fails to act within the 60-day
limit, the employee loses the right to have his or her claim reviewed.
D.
Decision on Review. Upon receipt of a request for review from an employee, the
Plan Administrator shall make a full and fair evaluation and may require
additional documents necessary for such a review. The Plan Administrator shall
make a decision within 60 days from receipt of the employee’s request. In the
event of special circumstances, a decision will be given to the employee as soon
as possible, but not later than 120 days after receipt of the employee’s request
for review. The decision on the review shall be in writing and shall include
specific reasons for the decision.

E.
In Case of Clerical Error. If any information regarding an employee is
incorrect, and the error affects his or her benefits, the correct information
will determine the extent, if any, of the employee’s benefits under the Plan.

X.
ARBITRATION

A.
Except as provided in Article VI, any claims the Company may have against a
Participant arising under this Plan, as well as any claim a current or former
Participant may have regarding the interpretation of the Plan, including a
denial of a Plan claim (including a deemed denial) under Article IX, or any
dispute regarding the interpretation of the Plan must be submitted to final and
binding arbitration in Los Angeles, California or, if the affected Participant
so elects in the demand for arbitration, in the metropolitan area in which such
Participant’s principal place of employment with the Company was located,
pursuant to the authority of the Federal Arbitration Act. To the extent they are
not inconsistent with the provisions herein, the arbitration will be conducted
under the rules of the


--------------------------------------------------------------------------------


tribunal mutually agreed upon by the parties (“Tribunal”), such as DRS or the
Judicial Arbitration & Mediation Services (“JAMS”). In the event the parties
select an arbitrator unaffiliated with a Tribunal, the provisions of the
Company’s Arbitration Procedure shall apply. Judgment upon any award rendered by
an arbitrator may be entered in any court having jurisdiction.
B.
Subject to Paragraph A above, any demand for arbitration (which must be
bilateral only) may be filed with the Plan Administrator within the time period
covered by the applicable statute of limitations. The Plan Administrator and the
Participant will jointly select an arbitrator in a timely manner.

C.
There shall be one arbitrator who will be appointed by mutual agreement of the
parties, or failing such agreement, in the following manner. The agreed upon
Tribunal shall furnish the parties with a list of potential arbitrators. In no
event may the parties review more than three lists. Once a particular list has
been accepted by both the parties, the parties shall alternatively eliminate the
names of the arbitrators until only one name remains. That remaining person
shall be appointed the arbitrator. The parties shall draw lots to decide which
party shall eliminate the first name of the list.

D.
The arbitrator shall commence a hearing on the matter within 45 days of his or
her appointment (unless the parties agree to extend such period of time) and
shall continue the proceedings without substantial interruption until all
evidence and arguments are presented.

E.
Each party shall have the right to take the deposition of one individual and any
expert witness designated by the other party. Each party also shall have the
right to make requests for production of documents to any party and to subpoena
documents from third parties. The arbitrator shall determine whether any
additional requests for discovery should be granted in order for the requesting
party to adequately arbitrate the matter, taking into account the parties’
mutual desire to have a fast, cost-effective dispute resolution mechanism.

F.
The arbitrator shall not extend, modify or suspend any of the terms of this
Plan.

G.
The arbitrator’s award shall be rendered as expeditiously as possible and in no
event later than 30 days after the close of the hearing and shall set forth the
reasoning for the decision. In the event the arbitrator finds that the claimant
is entitled to benefits claimed under the Plan, the arbitrator shall order the
Company to pay such benefits, in the amounts and at such time as the arbitrator
determines. The award of the arbitrator shall be final and binding on the
parties. The Company shall thereupon pay the claimant immediately the amount, if
any, that the arbitrator orders to be paid in the manner described in the award.

H.
The parties will equally share the arbitrator’s fees and costs, unless the Plan


--------------------------------------------------------------------------------


Sponsor is required by law to cover such costs.
I.
The arbitrator may, as required by law or in his or her discretion, award
reasonable attorneys’ fees and/or costs to the prevailing party.

J.
Either party may bring an action in federal court to compel arbitration or to
enforce and/or vacate an arbitration award.

XI.
GENERAL INFORMATION

A.
No Right to Awards or Continued Employment.  Nothing contained in this Plan
shall confer upon any Participant any right to continue in the employ of the
Company, constitute any contract or agreement of employment, nor interfere in
any way with the right of the Company to change a person's compensation or other
benefits, or to terminate his or her employment, with or without cause.

B.
Plan Not Funded.  Amounts payable under this Plan shall be payable from the
general assets of the Company, and no special or separate reserve, fund or
deposit shall be made to assure payment of such amounts. No Participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset of the Company by reason of participation hereunder.
Neither the provisions of this Plan, nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, beneficiary or other person. To the extent that a
Participant, beneficiary or other person acquires a right to receive payment
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company's creditors or otherwise, to discharge its
obligations under the Plan.

C.
Non-Transferability of Benefits and Interests.  Except as expressly provided by
the Compensation Committee in accordance with the provisions of Code
Section 162(m), all amounts payable under this Plan are non-transferable, and no
amount payable under this Plan shall be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge. This
Section shall not apply to an assignment of a contingency or payment due:
(1) after the death of a Participant to the deceased Participant's legal
representative or beneficiary; or (2) after the disability of a Participant to
the disabled Participant's personal representative.

D.
Discretion of Company, Board of Directors and Compensation Committee.   Any
decision made or action taken by, or inaction of, the Company, the Board of
Directors, the Compensation Committee or the Plan Administrator arising out of


--------------------------------------------------------------------------------


or in connection with the creation, amendment, construction, administration,
interpretation and effect of this Plan that is within its authority hereunder or
applicable law shall be within the absolute discretion of such entity and shall
be conclusive and binding upon all persons. In the case of any conflict, the
decision made or action taken by, or inaction of, the Plan Administrator will
control. However, with respect to elected officers, any decision made or action
taken by, or inaction of, the Compensation Committee controls.
E.
Indemnification.  Neither the Board of Directors nor the Compensation Committee,
any employee of the Company, nor any person acting at the direction thereof
(each such person an "Affected Person"), shall have any liability to any person
(including without limitation, any Participant), for any act, omission,
interpretation, construction or determination made in connection with this Plan
(or any payment made under this Plan). Each Affected Person shall be indemnified
and held harmless by DIRECTV against and from any loss, cost, liability or
expense (including attorneys' fees) that may be imposed upon or incurred by such
Affected Person in connection with or resulting from any action, suit or
proceeding to which such Affected Person may be a party or in which such
Affected Person may be involved by reason of any action taken or omitted to be
taken under the Plan and against and from any and all amounts paid by such
Affected Person, with the Company’s approval, in settlement thereof, or paid by
such Affected Person in satisfaction of any judgment in any such action, suit or
proceeding against such Affected Person; provided that, the Company shall have
the right, at its own expense, to assume and defend any such action, suit or
proceeding and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company's choice. The foregoing right of indemnification shall not be
available to an Affected Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Affected Person giving rise to the indemnification claim resulted from such
Affected Person's bad faith, fraud or willful wrongful act or omission. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Affected Persons may be entitled under the Company's
Certificate of Incorporation or by-laws, as a matter of law, or otherwise, or
any other power that the Company may have to indemnify such person or hold them
harmless.

F.
Section 409A. Notwithstanding any provision of the Plan to the contrary, if any
benefit provided under this Plan is subject to the provisions of Code Section
409A and the regulations issued thereunder, the provisions of the Plan will be
administered, interpreted and construed in a manner necessary to comply with
Section 409A or an exception thereto.   Notwithstanding any provision of the
Plan to the contrary, in no event shall the Company (or its employees, officers
or directors) have any liability to any Participant (or any other person) due to
the failure of the Plan to satisfy the requirements of Code Section 409A or any
other


--------------------------------------------------------------------------------


applicable law.
G.
Law to Govern.  All questions pertaining to the construction, regulation,
validity and effect of the provisions of this Plan shall be determined in
accordance with the laws of the State of Delaware, to the extent not governed by
ERISA.

H.
Notice. Any notice or other communication required or which may be given
pursuant to this Plan shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or two days after it has been
mailed by United States express or registered mail, return receipt requested,
postage prepaid, addressed to the Company at DIRECTV, 2230 E. Imperial Highway,
El Segundo, CA 90245, Attention:  Corporate Secretary, Telecopy: (310) 964-0838
or to the Participant at his or her most recent address on file with the Company

I.
Construction.  It is the intent of the Company that this Plan, and payments made
hereunder, will qualify as performance-based compensation or will otherwise be
exempt from deductibility limitations under Code Section 162(m). Any provision,
application or interpretation of this Plan inconsistent with this intent to
satisfy the standards in Code Section 162(m) shall be disregarded.

J.
Captions.  Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

K.
Non-Exclusivity of Plan.  Subject to compliance with Code Section 162(m),
nothing in this Plan shall limit or be deemed to limit the authority of the
Board of Directors or the Compensation Committee to grant awards or payments or
authorize any other compensation under any other plan or authority that it
hereafter adopts.

L.
Limitation on Actions.  Any and all rights of any employee or former employee of
the Company against the Company arising out of or in connection with this Plan
or any payments hereunder shall terminate, and any action against the Company
shall be barred, after the expiration of one year from the date of the act or
omission in respect of which such right of action arose.

M.
Successors.  The provisions of this Plan shall inure to the benefit of and be
binding upon the Company, its successors and assigns.

XII.
STATEMENT OF ERISA RIGHTS

A participant in the Plan is entitled to certain rights and protection under the
Employee


--------------------------------------------------------------------------------


Retirement Income Security Act of 1974, as amended (ERISA). ERISA provides that
all participants shall be entitled to:
A.
Examine, without charge, at the Plan Administrator’s office and at certain
Company work sites, all Plan documents, including insurance contracts,
collective bargaining agreements, and copies of all documents filed by the Plan
Administrator with the U. S. Department of Labor, such as annual reports.

B.
Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

C.
Receive a summary of the Plan’s annual financial report, if any. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

In addition to creating rights for Plan participants, ERISA imposes obligations
upon the persons who are responsible for the operation of a plan. The people who
operate such a plan, called “fiduciaries,” have a duty to do so prudently and in
the interest of plan participants and beneficiaries.
No one can otherwise discriminate against a participant in any way to prevent
him or her from obtaining an explanation of benefits or exercising his or her
rights under ERISA. If a participant’s claim for a benefit is denied, in whole
or in part, the participant must receive a written explanation of the reason for
the denial. The participant has the right to have the Company review and
reconsider his or her claim.
Under ERISA, there are steps a participant can take to enforce his/her rights.
For instance, if a participant requests materials from the Plan and does not
receive them within 30 days, the participant may file suit in a Federal court.
In such a case, the court may require the Plan Administrator to provide the
materials and pay the participant a penalty of up to $110.00 for each day’s
delay until the participant receives the materials, unless the materials were
not sent because of reasons beyond the control of the Plan Administrator.
Subject to the provisions of Article X above, if a participant has a claim for
benefits which is denied or ignored, in whole or in part, the participant may
file suit in a State or Federal court. If the participant is discriminated
against for asserting his or her rights, the participant may seek assistance
from the U.S. Department of Labor, or he or she may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If the
participant is successful, the court may order the person the participant has
sued to pay these costs and fees. If the participant loses, the court may order
him or her to pay these costs and fees, for example, if it finds a participant’s
claim is frivolous. If a participant has questions about a Plan, he or she
should contact the Plan Administrator. If a participant has any questions about
the Plan and Summary Plan Description or about his or her rights under ERISA,
the participant should contact the


--------------------------------------------------------------------------------


nearest area office of the U. S. Labor Management Service Administration,
Department of Labor.
XIII.
PLAN SPONSOR and PLAN MANAGEMENT

The Plan Administrator and Plan Sponsor is DIRECTV.
DIRECTV
C/O Plan Administrator
Human Resources
2230 E. Imperial Highway
El Segundo, CA 90245-0956


Service or legal process may also be directed to the Plan Administrator.
The Employer Identification Number of DIRECTV is 26-477-2533. The Plan Number is
538.
The records of the Plan are maintained on a Plan Year basis. December 31 of each
year is the end of the Plan Year and all records reflect that fact.
The Plan is administered by the Plan Administrator. A complete list of employers
and employee organizations sponsoring the Plan may be obtained by Participants
and beneficiaries upon written request to the Plan Administrator, and is
available for examination by Participants and beneficiaries. Information as to
whether a particular employee or employee organization is a sponsor of the Plan
may also be obtained upon written request to the Plan Administrator.




--------------------------------------------------------------------------------


Exhibit A


DIRECTV
EXECUTIVE SEVERANCE PLAN



--------------------------------------------------------------------------------



Executive Acknowledgment and Agreement



--------------------------------------------------------------------------------



[Note: For each covered executive, the Executive Acknowledgment and Agreement to
the DIRECTV Executive Severance Plan shall consist of one of the three provisos
set forth below as applicable and the Acknowledgment.]


[Proviso 1]


I hereby agree to the terms and conditions of the DIRECTV Executive Severance
Plan ("Plan").


[Proviso 2]


I hereby agree to the terms and conditions of the DIRECTV Executive Severance
Plan, except that the definition of Effective Termination provided in the Plan
shall be supplemented to include a material adverse change in the undersigned’s
reporting relationship, subject to all of the other provisions relating to an
Effective Termination (such Executive Severance Plan, as so supplemented, is
referred to as the "Plan").


[Proviso 3]


I hereby agree to the terms and conditions of the DIRECTV Executive Severance
Plan, except that the definition of Effective Termination provided in the Plan
shall be supplemented to include a material adverse change in the undersigned’s
reporting relationship, and subsection (5) of such definition shall be amended
to include the relocation of the undersigned’s principal office to a location
outside the New York City metropolitan area; both of the above subject to all of
the other provisions relating to an Effective Termination (such Executive
Severance Plan, as so supplemented, is referred to as the "Plan").


Acknowledgment


I understand that pursuant to my agreement to be covered under the Plan, as
indicated by my signature below, the terms of the Plan will exclusively govern
all subject matter addressed by the Plan and I understand that the Plan
supersedes and replaces, as applicable, any and all agreements (including any
prior employment agreement), plans, policies, guidelines or other arrangements,
including Other Severance Arrangements (as defined in the Plan), with respect to
the subject matter covered under the Plan.




Dated: ____________________


EXECUTIVE


_______________________
